DISSENTING OPINION BY
Judge SMITH-RIBNER.
I respectfully dissent from the decision of the majority to affirm the action of the Court of Common Pleas of Allegheny County sustaining preliminary objections of the Port Authority of Allegheny County (Port Authority) et al. and dismissing the complaint filed- in this matter on the basis of the trial court’s sua sponte application of the doctrine of lis pendens. The complaint was filed by Danielle Stangl Hill-gartner and Yvette Koerner Blickenderfer (together, Plaintiffs) against the Port Authority and certain employees (together, Defendants), including William McArdle, the Chief of the Transit Police and Security Department (Transit Police Department), alleging acts of gender discrimination including failure to promote either of Plaintiffs to the position of Transit Police Officer.
Plaintiffs’ state complaint includes allegations of failure to promote during hiring rounds in 2003 and 2004, which are distinct and separate transactions and occurrences from allegations of failure to promote that Plaintiffs pleaded in a complaint filed in federal court regarding, inter alia, hiring rounds in 2000 and 2002, giving rise to separate causes of action. In their federal complaint filed July 3, 2002, Plaintiffs averred that they were telecommunications specialists in the Transit Police Department and that Chief McArdle intentionally discriminated in hiring for the position of Transit Police Officer; that they sought promotions; and that they had superior qualifications compared to some of the males who were hired: three in early 2001 and six in a round of hiring that began in September 2001. They alleged other discriminatory conduct, including that Chief McArdle fos*143tered a hostile work environment in which women were subject to inappropriate and disfavored treatment compared to men, with lower pay for the same work, and were discouraged from aspiring to the Transit Police Officer position, as well as retaliation for speaking out against unequal treatment. In May 2005 they filed the subject state complaint, which repeated some allegations of the federal complaint but added new allegations regarding failure to promote either of Plaintiffs in a third round of hiring in 2003 and a fourth round of hiring in 2004.
Preliminarily, I disagree with the majority’s conclusion in its nlO that the trial court did not raise the issue of the doctrine of lis pendens of its own accord. The majority quotes paragraphs from the preliminary objections that appeared under a heading “Plaintiffs Filed a Federal Action on the Same Claims Three Years Ago.” Preliminary Objections to Complaint p. 3; Reproduced Record (R.R.) 28a. These paragraphs refer to the filing of the federal complaint on July 3, 2002; references to assertions of failure to hire in 2003 and 2004 as well as 2000 and 2002 in the later course of those proceedings; a statement that the claims that Plaintiffs sought to add in their motion for leave to amend in the federal case pursuant to the Pennsylvania Human Relations Act (PHRA), Act of October 27,1955, P.L. 744, as amended, 43 P.S. §§ 951-963, and Title VII of the Civil Rights Act of 1964 (Title VII), 43 U.S.C. §§ 2000e-2000e-17, were identical to and congruent with existing claims in the federal case; and the fact that the state action was filed shortly after leave to amend was denied. These paragraphs appear in the factual background portion of the preliminary objections.
In the portion headed “Argument” and the section headed “Plaintiffs’ Claims are Barred by Their Prior Action Pending in Federal Court,” Preliminary Objections p. 4; R.R. 29a, Defendants relied expressly upon former Pa. R.C.P. No. 1020(d)(1), which required that “[i]f a transaction or occurrence gives rise to more than one cause of action against the same person, including causes of action in the alternative, they shall be joined in separate counts in the action against any such person,” and former Pa. R.C.P. No. 1020(d)(4), which provided that “[fjailure to join a cause of action ... shall be deemed a waiver of that cause of action as against all parties to the action.”1 Defendants asserted that the claims against the Port Authority in the state complaint were “based upon a common factual background” and involved identical legal theories of alleged failure to hire Plaintiffs in 2000, 2001, 2003 and 2004 and alleged discriminatory retaliation, and they asserted finally that res judicata and collateral es-toppel would apply.
According to Defendants’ own pleading, therefore, their theory in this regard was a violation of Pa. R.C.P. No. 1020(d)(1). This clearly is not the same concept as the doctrine of lis pendens, and the trial court introduced this concept and applied it to dismiss Plaintiffs’ cause of action without even providing the parties the opportunity to brief the question. There can be no dispute that the allegations of the state complaint regarding failure to promote Plaintiffs in 2003 and 2004 are different “transactions” from the allegations of fail*144ure to promote in 2000 and 2002 pleaded in the federal complaint within the meaning of the rule.
The majority correctly cites the origin of the doctrine of lis pendens and the standard. In Hessenbruch v. Markle, 194 Pa. 581, 598, 45 A. 669, 671 (1900) (quoting Harrisburg v. Harrisburg City Passenger Ry. Co., 1 Pa. D. 192 (C.P. Dauphin 1892)) (emphasis added), the Supreme Court stated: “A plea of former suit pending must allege that the case is the same, the parties the same, and the rights asserted and the relief prayed for the same.... ” The purpose of the doctrine is to protect a defendant from having to defend several suits on the same cause of action at the same time, and it requires more than a mere allegation of a pending suit: it requires proof that the prior case is the same, that the parties are substantially the same and that the relief requested is the same. Penox Techs., Inc. v. Foster Med. Corp., 376 Pa.Super. 450, 546 A.2d 114 (1988).2
Defendants rely upon Cardenas v. Schober, 783 A.2d 317 (Pa.Super.2001), where three legatees filed an action against an executor alleging breach of contract, fraud and other claims in connection with the handling of a will. Later, two legatees filed a second action adding a claim for intentional interference with an inheritance. The Superior Court held that the second suit was barred by lis pendens, where the causes of action and relief requested were the same, and the claim for intentional interference was encompassed by the factual allegations of the first suit. Defendants assert that this means lis pen-dens applies where the second cause of action could exist under the allegations of the first. Similarly, they cite Rostock v. Anzalone, 904 A.2d 943 (Pa.Super.2006), where the plaintiffs filed a negligence action for wrongful death and survival against a doctor and a hospital. Later, they filed an identical action with the addition of a statement that the action was for medical malpractice. The Superior Court affirmed the trial court’s dismissal, rather than stay or consolidation, where the parties and relief requested were the same and the claim against the doctor in the first suit encompassed professional negligence. The cases obviously do not involve second actions based upon allegations of separate and distinct misconduct at a later time but rather circumstances where the second suits arose from the same transactions as the first.
The application of lis pendens in the present case turns primarily on the first of the three prongs stated by the Supreme Court: whether the case is the same. Plaintiffs argue, and I agree, that common sense shows that the transactions in the state complaint regarding hiring rounds in 2003 and 2004 cannot be identical to those that occurred in 2000 and 2002. Plaintiffs will have to rely upon different facts to prove the claimed injuries. Different persons were hired over Plaintiffs; Plaintiffs’ qualifications were enhanced due to longer experience as Transit Police Department employees, and comparisons to the persons *145actually hired necessarily will be different. There is no question that each failure to promote represents a distinct transaction giving rise to a distinct cause of action.
In National R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 122 S.Ct. 2061, 153 L.Ed.2d 106 (2002), the Supreme Court addressed the “continuing violation” theory under Title VII. It rejected a claim that discrete injuries, including a failure to promote the plaintiff, arising outside the 300-day limitations period were actionable as part of a continuing violation. The Court noted that 42 U.S.C. § 2000e-2 explains “unlawful employment practices” in great detail, including discrete acts such as failure to hire. The Court stated: “Discrete acts such as termination, failure to promote, denial of transfer, or refusal to hire are easy to identify. Each incident of discrimination and each retaliatory adverse employment decision constitutes a separate actionable ‘unlawful employment practice.’” Morgan, 536 U.S. at 114, 122 S.Ct. at 2073. Plaintiffs stress in their reply brief that this Court has acknowledged that under Morgan “[e]ach discrete act, therefore, constitutes a separate actionable unlawful employment practice, and starts a new clock for filing charges alleging that act.” Barra v. Rose Tree Media School District, 858 A.2d 206, 213 (Pa.Cmwlth.2004). See also Ledbetter v. Goodyear Tire & Rubber Co., Inc., — U.S. -, -, 127 S.Ct. 2162, 2169, 167 L.Ed.2d 982 (2007) (citing Morgan, 536 U.S. at 113, 122 S.Ct. at 2072): “But of course, if an employer engages in a series of acts each of which is intentionally discriminatory, then a fresh violation takes place when each act is committed.”
The majority seeks to refute Plaintiffs’ reliance upon the plain logic of Morgan by invoking the difference between federal notice pleading and Pennsylvania fact pleading. It asserts that under federal notice pleading rules the federal court did not preclude recovery for additional acts of discrimination allegedly occurring after the filing of the federal complaint in 2002 (in denying the motion to amend it precluded Plaintiffs from raising new theories shortly before trial), and they could still present evidence that Defendants discriminated against them in violation of the Fourteenth Amendment. Plaintiffs engaged in robust discovery and argument regarding the 2003 and 2004 hiring rounds and stated in their Counterstatement of Material Facts, p. 9; R.R. 52a, that the four hiring rounds between December 2000 and August 2004 were the ones at issue in the case.
The majority concludes that Plaintiffs are pursuing damages for alleged discrimination after the initial hiring rounds in the federal action, despite acknowledging that Plaintiffs have not sought to amend their complaint to seek recovery for later injuries and despite the majority’s lack of citation to any rule or other authority that requires a plaintiff to assert all separate and distinct causes of action he or she might have against a defendant in one proceeding. Referring to notice versus fact pleading cannot avoid the fact that allegations of discrimination in hiring rounds in 2003 and 2004 are not the “same case” as allegations of discrimination in hiring in 2000 and 2002.3
The majority touches on a rationale in its discussion of res judicata. It cites Wilkes v. Phoenix Home Life Mut. Ins. *146Co., 587 Pa. 590, 902 A.2d 366 (2006), cert. denied, — U.S. -, 127 S.Ct. 688, 166 L.Ed.2d 518 (2006), for the proposition that res judicata prohibits parties involved in a prior litigation from asserting claims in a later action that were raised or could have been raised in the previous adjudication. Further, it quotes International Prisoners’ Union v. Rizzo, 356 F.Supp. 806, 810 (E.D.Pa.1973): “A plaintiff must recover all damages arising from given operative facts in a single action when the first forum has the ability to give the relief sought in the second forum.” Failure to raise a claim in the first forum and later asserting it in an action arising out of the same facts constitutes a splitting of a cause of action. Id.
As discussed above, however, the facts relating to Plaintiffs’ claims of discrimination involving the 2003 and 2004 hiring rounds are not the same facts as those on which the claims relating to the earlier hiring rounds are based. The reference in Wilkes to claims that could have been raised in a prior litigation does not embody a requirement that a plaintiff assert any claim he or she may have against a defendant, however separately actionable it might be. Rather, as the Supreme Court stated in Fox v. Gabler, 534 Pa. 185, 189, 626 A.2d 1141, 1143 (1993) (emphasis added): “[A]s between Appellant and Appel-lee, the judgment is final and conclusive not only as respects matters actually presented to sustain or defeat the right asserted in the earlier proceeding but also as respects any other available matter which might have been presented to that end.” The court held that a defense of illegality of a contract, which had been raised initially but then lost when the defendant’s conduct resulted in entry of a default judgment, could not be raised later.
I disagree with the majority’s discussion of res judicata and collateral estoppel. Although some aspects of a determination in the federal case (assuming that it is completed first) may become res judicata in the state case and some specific points actually litigated and necessary to the outcome may have collateral estoppel effect following a final judgment on the merits, the entire state cause of action would not be precluded for the reasons set forth above. In general, application of the doctrines of res judicata and collateral estop-pel requires the existence of a final judgment in an earlier proceeding. Wilkes, Ragno v. Workers’ Compensation Appeal Board (City of Philadelphia), 915 A.2d 1234 (Pa.Cmwlth.2007). The majority’s anticipatory application of these doctrines before there is any final judgment in the federal case is premature and not helpful. Therefore, for all of the reasons discussed above, I dissent.

. In Virginia Mansions Condo. Ass’n v. Lampl, 380 Pa.Super. 452, 552 A.2d 275 (1988), a condominium association filed an action against an owner to recover unpaid common fees and assessments; the owner filed a counterclaim claiming damages from the association for failure to repair fire damage, and the association filed preliminary objections raising the pendency of a prior action by the owner. The Superior Court reversed dismissal of the owner’s counterclaim. Although the same basic operative facts were involved, the parties were substantially different. Also, the rights asserted and the relief requested were not identical. See also Glazer v. Cambridge Indus., Inc., 281 Pa.Super. 621, 422 A.2d 642 (1980) (holding lis pendens not available where earlier actions sought only equitable relief while a later action was for damages in assumpsit).


. It is not inconceivable that determinations of the merits of the claims could be different. For example, a court might determine that discrimination was not proved in regard to the earlier hiring rounds, based upon Plaintiffs’ level of experience with the Transit Police Department, but that at the later times, when Plaintiffs had greater experience and superior qualifications, the only explanation for not promoting them was discrimination.